People v Ramirez (2014 NY Slip Op 06372)
People v Ramirez
2014 NY Slip Op 06372
Decided on September 25, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 25, 2014Sweeny, J.P., Moskowitz, DeGrasse, Manzanet-Daniels, Clark, JJ.


13032 8431/99

[*1] The People of the State of New York,	 Respondent,
vLuis Ramirez, Defendant-Appellant.
Robert S. Dean, Center for Appellate Litigation, New York (Bruce D. Austern of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (David E.A. Crowley of counsel), for respondent.
Order, Supreme Court, New York County (Patricia Nunez, J.), entered on or about April 4, 2013, which denied defendant's motion for resentencing under the Drug Law Reform Act of 2005 (L 2005, ch 243), unanimously affirmed.
The court properly determined that defendant is ineligible for resentencing because he had already been released to parole supervision for his class A-II drug felony conviction at the time he made the instant application (see People v Mills, 11 NY3d 527, 537 [2008]). Accordingly, this Court has no lawful basis upon which to reduce defendant's sentence of 6 years to life on that conviction to a term of 6 years. We have considered and reject defendant's remaining arguments.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 25, 2014
CLERK